Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10804149 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10804149. Although the claims at issue are not identical (i.e. verbatim), they are not patentably distinct from each other because the pending claims claim the same invention.  Pending claim 1 is generic to patented species (narrower) claim 1, as the patented claim merely includes an additional ILD layer/level as compared to the pending claim.  Note that dependent pending claims require the additional ILD layer/level.
A species claim anticipates a generic claim therefore double patenting exists.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Su et al. (US 20140027822 A1) in view of Basker et al. (US 9508825 B1) in view of Yang et al. (US 20020140101 A1)


    PNG
    media_image1.png
    463
    565
    media_image1.png
    Greyscale

Regarding claim 1, Su et al. discloses a device comprising: 
a semiconductor region 20 (Su et al. Fig. 11);
a gate stack 42 over the semiconductor region (Su et al. Fig. 11);
a first inter-layer dielectric 24, wherein at least a portion of the gate stack is in the first inter- layer dielectric (Su et al. Fig. 11);
a second inter-layer 54 overlying the first inter-layer dielectric 24 (Su et al. Fig. 11);
a gate contact plug 56 over and contacting the gate stack, wherein the gate contact plug is encircled by the gate contact spacer (Su et al. Fig. 11);
a conductive feature 64/62over and electrically coupling to the gate contact plug 56 (Su et al. Fig. 11).  

Su et al. is merely silent upon the conductive structures such as plugs/contacts/interconnects having dielectric spacers surrounding the conductive structures.  At the time of the invention it was known in the art to provide dielectric liners inside of via openings for various beneficial reasons.
Regarding interconnect contact plugs for providing electrical connections to gate electrodes, as taught in Basker et al., The method enables the gate contact to be positioned above the active area without shorting with the source/drain contacts. The method allows an insulating liner to prevent shorting between the gate contact and the source/drain contacts, while still enabling the gate contact to be above the active area to reduce device cell sizes. (see Basker Fig. 2B &Col. 3 lines 40+).

    PNG
    media_image2.png
    291
    271
    media_image2.png
    Greyscale

As further taught in Yang et al. these same dielectric liners were known to be formed in the via opening of over lying ILD layers (i.e. second, third, fourth, etc) which may contact gates as claimed and disclosed in Su and Basker.  (see ¶21-22 of Yang et al. Figs. 2 – 10.). Figures 2-10 of Yang demonstrate the convention of having dielectric spacers within the opening of interconnect levels over and connecting to a transistor gate  These dielectric liners perform generic benefits such as providing barrier properties and or improving step coverage when filling the vias with a conducive material.

    PNG
    media_image3.png
    423
    487
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    479
    490
    media_image4.png
    Greyscale

As demonstrated and taught in Basker and Yang, conductive plugs and interconnects were known in the art to be capable of having dielectric liners for generic purposes of preventing shorts, providing diffusion barrier properties, and improving step coverage for filling.  These dielectric liners are the same material as the climed spacers and are structurally analogous.
In view of both Basker and/or Yang it would be obvious to include a dielectric spacer encircling the conductive feature and a gate contact spacer (i.e. a dielectric liner) penetrating through the second inter-layer dielectric, as the structural equivalent was known and used when forming conductive plug interconnects.

Regarding claim 2, Su et al. in view of Basker et al. in view of Yang et al. disclose a device of claim 1, wherein the dielectric spacer comprises a bottom surface and a top surface, wherein both of the bottom surface and the top surface are in contact with dielectric materials (Basker fig. 2B and Yang Figs. 2-10).

Regarding claim 3, Su et al. in view of Basker et al. in view of Yang et al.. disclose a device of claim 1 further comprising a gate spacer on a first sidewall of the gate stack, wherein a top surface of the gate spacer is higher than a top surface of the gate stack (Su Fig. 11).

Regarding claim 4, Su et al. in view of Basker et al. in view of Yang et al. disclose a device of claim 3, wherein the gate contact spacer comprises a second sidewall contacting a third sidewall of the gate spacer to form an interface (Basker fig. 2B and Yang Figs. 2-10).

Regarding claim 5, Su et al. in view of Basker et al. in view of Yang et al. disclose a device of claim 1 further comprising a third inter-layer dielectric overlying the second inter-layer dielectric (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10).

Regarding claim 6, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 5, wherein the gate contact spacer further penetrates through the third inter-layer dielectric (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10).

Regarding claim 7, Su et al. in view of Basker et al. in view of Yang et al. disclose a device of claim 6 (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10).  The further limitation of wherein the gate contact spacer continuously extends from a top surface of the third inter-layer dielectric to a bottom surface of the second inter-layer dielectric with no distinguishable interface therein would be considered a obvious structural variant.  It has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  Noting that the provide written description does not provide for any unexpected results or benefit of the claimed integral spacer.  See MPEP §2144.04 V Making Portable, Integral Separable, Adjustable or Continuous.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. (US 20120139015 A1)

Regarding claim 8, Su et al. in view of Basker et al. in view of Yang et al. disclose a device of claim 1 further comprising: 
a source/drain region underlying the first inter-layer dielectric (Basker fig. 2B);
a first source/drain contact plug in the first inter-layer dielectric (Basker fig. 2B);
a first source/drain contact spacer 212 surrounding the first source/drain contact plug (Basker fig. 2B); 
a second source/drain contact plug in the second inter-layer dielectric (Yang fig. 2-10);  and 
a second source/drain contact spacer encircling the second source/drain contact plug, wherein the second source/drain contact spacer is overlying and contacts the first source/drain contact spacer (Su Fig. 11 & Yang Figs. 2-10).

The cited references teach the concept and benefits of providing a spacer encircling a contact plugs in ILD levels, the cited references do not explicitly depict the spacer completely surrounding the contact plug/interconnect that is in the fist level connected the S/Ds.  At best Basker demonstrates a spacer surrounding the contact plug/interconnect only on two sides.  
At the time of the invention, completely encircling the first level S/D contacts with a spacer (i.e. a dielectric liner in the contact opening.)  For support see Yu et al. Fig. 1.

    PNG
    media_image5.png
    518
    484
    media_image5.png
    Greyscale

Fig. 1 Yu et al.  explicitly depicts and discloses the generic concept of Basker and Yang being specifically applied to the S/D contacts plugs at the first level.  As discussed relative to claim 1, simply applying dielectric spacers/liners to a contact plug at any level of the transistor device would be obvious to one of ordinary skill in the art for generic purposes as better step coverage, diffusion barrier benefits, of improved isolation of the conductive fill.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a contact plug/interconnect of to include spacer/dielectric liners, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 9, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 1 further comprising: a low-k dielectric layer, wherein the conductive feature and the dielectric spacer extend into the low-k dielectric layer (As taught in Basker the ILD layers are known to be formed of Low-K materials.  Using generic materials for the purpose would result in the claimed arrangement.)

Regarding claim 10, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 1, wherein the conductive feature comprises a metal line, and the device further comprises: a via over and contacting the metal line; and an additional dielectric spacer encircling the via, wherein top surfaces of the via and the additional dielectric spacer are coplanar (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10, Yu Fig. 1).

Regarding claim 11, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device comprising: 
a semiconductor fin (Basker Fig. 2B and Yu Fig. 1 – the transistors may be fin type devices); 
a gate stack on a top surface and sidewalls of the semiconductor fin (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10, Yu Fig. 1);
a source/drain region on a side of the gate stack (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10, Yu Fig. 1);
 gate spacers on opposite sides of the gate stack (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10, Yu Fig. 1);
a gate contact spacer over and contacting the gate stack (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1);
a gate contact plug between opposite portions of the gate contact spacer (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1);
 a metal line comprising a bottom surface, wherein the bottom surface is in contact with a first top surface of the gate contact plug and a second top surface of the gate contact spacer; and a dielectric spacer encircling the metal line (Su Fig. 11 & Basker fig. 2B and Yang Figs. 2-10 – See regarding claims 1 and 8 for discussion of obviousness regarding contact plug/interconnect spacers when forming metallization levels over a transistor to contact source, drain and/or gates.).

Regarding claim 12, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 11, wherein the dielectric spacer comprises an additional bottom surface in contact with a dielectric material (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1).

Regarding claim 13, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 11, wherein the gate contact spacer comprises a bottom portion extending below a third top surface of the gate stack, and the bottom portion is in contact with one of the gate spacers (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1).

Regarding claim 14, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 13, wherein the bottom portion of the gate contact spacer forms a vertical interface with the one of the gate spacers (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1).

Regarding claim 15, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 11, wherein the gate contact spacer forms a full ring encircling the gate contact plug (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1).

Regarding claim 16, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 11, wherein the dielectric spacer forms a full ring encircling and contacting the metal line (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1 – Note see regarding claim 8 regarding the claimed encircling feature).

Regarding claim 17, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 11 further comprising a low-k dielectric layer, wherein the dielectric spacer and the metal line extend into the low-k dielectric layer (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1).

Regarding claim 18, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device comprising: a semiconductor fin; a gate stack on a sidewall and a top surface of the semiconductor fin; a source/drain region on a side of the gate stack; an inter-layer dielectric over the gate stack and the source/drain region; a gate contact plug extending into the inter-layer dielectric; a dielectric layer over the inter-layer dielectric; a metal line in the dielectric layer, wherein a first bottom surface of the metal line is in contact with a first top surface of the gate contact plug; and a dielectric spacer encircling the metal line, wherein a second bottom surface of the dielectric spacer contacts a second top surface of the inter-layer dielectric (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1 – See regarding claims 1 and 8 for discussion of obviousness regarding contact plug/interconnect spacers when forming metallization levels over a transistor to contact source, drain and/or gates.).


Regarding claim 19, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 18 further comprising: a gate contact spacer encircling the gate contact plug; and a gate spacer comprising an additional sidewall, wherein the additional sidewall is in physical contact with both of the gate stack and the gate contact spacer to form vertical interfaces (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1).

Regarding claim 20, Su et al. in view of Basker et al. in view of Yang et al. in view of Yu et al. disclose a device of claim 19, wherein a third top surface of the gate contact spacer is in contact with the second bottom surface of the dielectric layer (Su Fig. 11 & Basker fig. 2B,  Yang Figs. 2-10 and Yu Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/20/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822